Title: To Benjamin Franklin from Antoine-Felix Wuybert, 25 January 1779
From: Wuybert, Antoine-Félix
To: Franklin, Benjamin


Monsieur
Paris 25. Janvier. 1779
D’après Votre ordre, Je me suis rendû chez Mr. Lee, que l’on m’a dit etre trés-dangéreusement malade, sur quoy Je suis revenu à Paris chez ma Soeur où Je loge Laquelle est aussi trésmalade. J’ose me flatter, Monsieur, que Vous Voudrez bien m’Excuser si Je n’ai pas retourné chez Vous pour Vous rendre reponse; ma soeur à qui je rends mes soins et attentions, en l’absence de son mary, en est le seul motif Vû la confiance qu’elle a en moi et que Sa Domestique est très nouvelle; mais sitot que mon beau-frere sera de retour de la campagne Je n’aurai rien de plus Empressé que d’aller Vous assurer de mon trés humble respect.
Je suis dans mon ancienne Patrie, Monsieur, cela est bien Vrai, et dans la dure circonstance où je me trouve Je prefererais d’Etre en Amérique qui est ma Veritable contrée, puisque toutes mes facultés y sont, et que Je ne possede pas un sol en france; cela est trés vrai, trés exact, mon pere surchargé de famille me fait toujours des reponses trés-peu satisfaisantes “Je n’ai rien mon fils, ce que Jay Je le reserve pour Vos Soeurs que Je suis sur le point d’Etablir, Vous êtes homme, Vous avez un Etat et un rang distingués, c’est à Vous a repeter Vos droits; et de grace n’affligez pas ma Viellesse de ce que Vous avez souffert et de Vos besoins actuels.”
Depuis 16. ans aussi, Monsieur, J’avais quitté La france, Il ne m’est pas possible aujourdhuy de retrouver mes anciens amis; Il en coute beaucoup pour se faire de nouvelles connaissances, c’est à dire de chauds et de véritables amis. Je voudrais en posseder un, je ferais volontiers un Emprunt de 6. ou 700 l.t. que Je lui rembourserais sitot mon arrivée à Philadelphie: mais Je ne le peux pas.
A qui donc avoir recours? Sans ressource, sans appuy, Je ne vois que Vous, Monsieur; Vous etes ici ma seule ancre d’Esperance, mon seul protecteur, mon pere meme puisque Je me trouve denûé de protections et que ma famille ne peut m’obliger dans une affaire aussi importante et délicate. Je suis singulierement Jaloux de travailler, Jay encore plus à coeur de me Vanger de toutes Les barbaries que Jay souffert de la part d’un Ennemy que toutes Les nations detestent; et Si Vous n’avez la bonté de m’aider, J’aurai, toute ma Vie, a me reprocher de n’avoir pas repris ma revanche, Dieu quelle honte . . . quel chagrin pour moi! Car Je brule pour retourner à mon service. 
Je suis bien au desespoir, Monsieur, d’Etre dans le cas de Vous devenir si Importun; mes besoins m’y forcent, et il est, Je Vous assure, bien désagreable à un gallant homme, Lorsqu’il va rendre ses Devoirs à un Superieur, de n’avoir rien autre chose à lui parler, que des affaires d’Interet; Je souhaite bien sincerement à l’avenir de ne plus me présenter chez Vous sur ce pied, mais sur celui d’un partisan, d’un Vrai fils meme de notre chere Liberté.
Je suis avec un profond Respect Monsieur Votre tréshumble et trés-obeissant serviteur
Lt. Col. Wuybert
 
Notation: Wibert Paris 25 jr. 1779
